Order, Supreme Court, New York County (Beverly S. Cohen, J.) entered July 1, 1993 which denied plaintiffs’ motion for partial summary judgment and which granted defendants Harry and Stein’s cross-motion for summary judgment, unanimously affirmed, with costs.
The IAS Court properly determined that paragraph 3 of the parties’ settlement agreement may be only reasonably interpreted as allowing for commissions for work performed or created prior to February 9, 1985 except for activities undertaken by the defendants as members of the group "Blondie”. Commissions on ASCAP royalties were clearly intended to be covered by subdivision (b) of paragraph 3 of the parties’ agreement and the remaining claims for commission concerning agreements entered into in 1986 are not covered by subdivision (a) of paragraph 3 because these new agreements do not constitute renewals, extensions, substitutions or modifications of any pre-existing contracts. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.